[Cite as In re C.G.R., 2012-Ohio-3690.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 97800




                                       IN RE: C.G.R.
                                       A Minor Child
                                     [Appeal by Father]




                                          JUDGMENT:
                                           DISMISSED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                    Case No. CU 05104317

        BEFORE: Sweeney, J., Boyle, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: August 16, 2012
FOR APPELLANT

C.R., Pro Se
6427 Newland Road
Cleveland, Ohio 44130

ATTORNEY FOR APPELLEE

Joseph C. Young, Esq.
Assistant County Prosecutor
C.S.E.A.
P.O. Box 93894
Cleveland, Ohio 44101-5984

FOR APPELLEE

Danielle Lentine, Pro Se
4524 Broadview Road
Cleveland, Ohio 44109
JAMES J. SWEENEY, J.:

       {¶1} Defendant-appellant, C.R., father of C.G.R. (d.o.b. 5/11/05)1 (hereinafter

“Father”) has appealed, pro se, the juvenile court’s order of December 14, 2011, that

approved the magistrate’s decision that denied Father’s motion to modify custody.        For

the reasons that follow, we dismiss the appeal.

       {¶2} The record reflects that Father moved to modify custody and/or visitation

relative to the Child.   Therein, Father petitioned the court for restitution and a change of

the custody arrangement. Father averred that despite the shared parenting order, the Child

has been under his custody since “6/05-present.” Father also filed written objections to

the Magistrate’s Decision dated July 25, 2011, regarding support establishment on the

same grounds. On September 5, 2011, the juvenile court found Father’s objections “well

taken,” sustained them, and returned the matter to the Magistrate for “further

proceedings.”

       {¶3} Father’s Motion to Modify Custody was denied by a Magistrate’s Decision

dated September 12, 2011. Father did not file any objections to the September 12, 2011

Magistrate’s Decision, which was adopted by the juvenile court on December 14, 2011,

and is the subject of this appeal.



       {¶4} Father’s appellate brief essentially contains a statement of the case, without

       1
        Referred to hereafter as the “Child.”
any argument or law. There is no appellee brief in this record. Consequently, we have no

choice but to dismiss the appeal. App.R. 12 and 16. In doing so, we are not affirming or

otherwise addressing the propriety of the order appealed.       We note the juvenile court’s

jurisdiction over child custody and support issues continues until the child reaches

majority. E.g., Calogeras v. Calogeras, 82 Ohio L.Abs. 438, 163 N.E.2d 713, (1959); see

also R.C. 2151.23. Accordingly, the parties are not precluded from pursuing modification

of same in the future.

       {¶5} Accordingly, the appeal is dismissed and the matter is remanded for further

proceedings consistent with this opinion.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The Court finds there were reasonable grounds for this appeal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




JAMES J. SWEENEY, JUDGE

MARY J. BOYLE, P.J., and
LARRY A. JONES, SR., J., CONCUR